J-S39019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FREDERICK B. POLES                         :
                                               :
                       Appellant               :   No. 2985 EDA 2017

             Appeal from the Judgment of Sentence April 21, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003547-2015,
                           CP-51-CR-0010605-2015


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 29, 2020

        Appellant, Frederick B. Poles, appeals from the judgment of sentence

entered on April 21, 2017, as made final by the denial of his post-sentence

motion on August 30, 2017, following his bench trial convictions for two counts

of burglary,1 simple assault,2 and recklessly endangering another person

(“REAP”),3 as well as one count of aggravated assault with a deadly weapon4

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3502(a)(1).

2   18 Pa.C.S.A. § 2701(a).

3   18 Pa.C.S.A. § 2705.

4   18 Pa.C.S.A. § 2702(a)(4).
J-S39019-20



and possession of an instrument of a crime (“PIC”).5 Upon review, we vacate

Appellant's conviction and sentence for aggravated assault with a deadly

weapon,     affirm    Appellant's     remaining   convictions,   and   remand   for

resentencing.

        The trial court accurately summarized the relevant facts of this case as

follows.

        The two separate incidents in this case took place on December
        7, 2014[] and September 16, 2015. [Both incidents involved
        Appellant’s ex-girlfriend, (“Victim”). Appellant and Victim had a
        daughter together and, following their separation, the two
        engaged in a severe custody dispute which was ongoing when the
        two incidents occurred.]       The first incident took place on
        December 7, 2014 at 11:00 [p.m.]. On the day of the incident,
        [Victim] received numerous calls and text messages from
        Appellant. At the time, Appellant and [Victim] were not in a
        relationship and [she] was living on Malcom Street in . . .
        Philadelphia[, Pennsylvania.]      Appellant was not living at
        [Victim’s] house . . . and did not have permission to be at the
        residence.

        At 11:00 [p.m.], [Victim] was at her home with her fiancé when
        she heard a knock at the door. … [Victim] opened the door
        assuming it was her fiancé's sons arriving home from visiting a
        relative.

        Appellant ran up to the doorway and put his foot in the door,
        preventing [Victim] from [closing] the door. [Victim] struggled
        with Appellant to close the door before trying to run back inside
        the house. When Appellant pushed in the door he began cursing
        at [Victim], calling her the "B" word, and saying he wanted their
        daughter in addition to other things. Appellant grabbed [Victim],
        causing her to fall backwards and hit her head on the step leading
        into the house. While [Victim] was on the ground, Appellant
        climbed on top of her and [immobilized Victim] by pressing his
        knee onto [her] right hip area. At this point, Appellant and
        [Victim] were face to face and Appellant began hitting and
____________________________________________


5   18 Pa.C.S.A. § 907(a).

                                           -2-
J-S39019-20


     punching [Victim] in the stomach, chest area, and arms, with a
     closed fist before choking her with both hands, making it difficult
     for [Victim] to breathe. Appellant began to cut [Victim’s] left
     forearm area with an unidentified item that Appellant either found
     on the porch area or brought with him. [Victim] was five []
     months pregnant at the time of the assault and Appellant knew
     she was pregnant by her physical appearance and this fact was
     reiterated by [Victim] during the attack.

     Finally, Appellant ran down the street [because Victim’s] fiancé
     came downstairs after hearing her screams[.]               [Victim]
     immediately called the police to disclose the incident[.] The
     detectives showed a photograph of [] Appellant to [Victim] and
     [she] identified Appellant as her attacker to both the police and
     detectives. Injuries sustained by [Victim included] cuts on her left
     forearm. [Victim] initially refused medical treatment that night,
     but decided to see a doctor at the University of Pennsylvania
     Hospital the next day after she started bleeding and having pain.

     The second incident took place on September 16, 2015 at 5:45
     [p.m.]. [At that time, Victim] was living on North 22nd Street in
     . . . Philadelphia[, Pennsylvania]. Appellant was not living at the
     house . . . and did not have permission to be at the residence
     that evening.

     At 5:45 [p.m.], [Victim] was outside her home on the way to the
     store when she saw Appellant crossing the field adjacent to her
     house [and] coming towards the steps. [Victim] tried to get inside
     the house, but Appellant ran up behind her and forced his way
     in[side]. The force in which Appellant used to push the door open
     caused [Victim’s] toenail to come off when the door hit [her] foot.
     Appellant then began punching [Victim], causing her to fall. Once
     [Victim] was on the ground, Appellant got on top of her and pinned
     her legs down so the two were facing each other. [Victim] tried
     to get away, but was unable to move with Appellant on top of her.
     Appellant began choking [Victim] with both hands, causing [her]
     to have difficulty breathing. While he was choking [Victim],
     Appellant banged [her] head against the concrete floor three or
     four times. Appellant then grabbed a box cutter out of his pocket
     and cut [Appellant] on her arms, legs, and upper chest area. As
     Appellant was cutting and punching [Victim], she told him to get
     off of her and that he was hurting her. Appellant told [Victim] that
     he was going to kill her and that she "better not come to court."
     This threat was related to the pending criminal matter stemming


                                    -3-
J-S39019-20


      from the first incident on December 7, 2014, which was going to
      trial in November 2016.

      Once Appellant noticed [Victim’s] daughter at the top of the stairs
      and heard the dog barking, Appellant got off of [her] and ran
      away. [Victim] called the police to report the incident after
      Appellant left her house and the police came to [her] home to take
      her statement. The injuries [Victim] sustained included cuts on
      her body, a swollen arm and upper arm, cuts on her neck, cuts on
      her legs, and her toenail. [Victim] refused medical treatment
      because she was upset and overwhelmed, and instead went
      straight to see detectives. [Victim] explained what happened to
      the detectives that night and identified Appellant as her attacker.
      After [Victim] spoke with the detectives, she filed an emergency
      stay away order, which was later granted against Appellant.

Trial Court Opinion, 6/3/19, at 2-5 (internal citations omitted).

      Based upon the foregoing, the Commonwealth charged Appellant with

various offenses with respect to both incidents. Thereafter, on October 14,

2016, Appellant waived his right to a jury trial and proceeded with a bench

trial. That same day, the trial court convicted Appellant of the aforementioned

crimes.

      On April 21, 2017, the trial court ordered Appellant to serve consecutive

sentences of four to eight years of incarceration for each burglary conviction.

“Appellant was [also] sentenced to ten [] years[’] of reporting probation for

aggravated assault, two [] years[’] probation for simple assault, two []

years[’] probation for [REAP], and five [] years[’] probation for [PIC].” Trial

Court Opinion, 6/3/19, at 1. The trial court ordered Appellant’s periods of

probation to run “concurrent to each other, but consecutive to the

incarceration.” Id. Thus, the trial court sentenced Appellant to an aggregate

term of eight to 16 years of incarceration followed by “ten [] years reporting

                                     -4-
J-S39019-20



probation with credit for time served.” Id.   Appellant filed a motion for

reconsideration of his sentence on April 30, 2017.           The trial court denied

Appellant’s motion by operation of law on August 30, 2017. This timely appeal

followed.6

       Appellant raises the following issues on appeal:

        I.    Did the trial court commit an error of law and violate state and
              federal due process by convicting Appellant of aggravated assault
              under 18 Pa.C.S.[A.] § 2702(a)(4)?

       II.    Did the trial court commit an abuse of discretion by denying
              Appellant’s claim with respect to CP-51-CR0003547-2015 [which
              asserted] that the verdict was against the weight of the evidence?

      III.    Did the trial court commit an abuse of discretion by denying
              Appellant’s claim with respect to CP-51-CR-0010605-2015 which
              asserted that the verdict was against the weight of the evidence?

       IV.    Did the trial court commit an abuse of discretion in imposing
              consecutive sentences of [four] to [eight] years’ incarceration [for
              Appellant’s] two burglary [convictions]?


Appellant’s Brief at 4.

       In Appellant’s first issue, he challenges the legality of his sentence as it

relates to his conviction of aggravated assault with a deadly weapon. An issue

relating to legality of sentence presents a question of law for our review.

Commonwealth v. Jacobs, 39 A.3d 977, 982 (Pa. 2012) (citation omitted).


____________________________________________


6 Appellant filed a notice of appeal on September 13, 2017. On December 8,
2017, the trial court entered an order directing Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b)(1). Appellant timely complied. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on June 3, 2019.

                                           -5-
J-S39019-20



“When addressing such questions of law, we employ a plenary scope of review,

and our standard of review is de novo.” Id.

      Herein, Appellant argues that the trial court violated his state and

federal due process rights by convicting him of aggravated assault with a

deadly weapon under 18 Pa.C.S.A. § 2702(a)(4). Appellant claims that the

Commonwealth originally charged him with a violation of 18 Pa.C.S.A.

§ 2702(a)(1) (attempting to cause serious bodily injury to another, or causes

such injury intentionally, knowingly or recklessly under circumstances

manifesting extreme indifference to the value of human life), not 18 Pa.C.S.A.

§ 2702(a)(4) (attempting to cause or intentionally or knowingly causes bodily

injury to another with a deadly weapon). Appellant therefore asserts that,

because the Commonwealth never charged him with a violation of Section

2702(a)(4), and it is not a lesser-included-offense of Section 2702(a)(1), the

trial court committed an error of law when it convicted and sentenced him

under Section 2702(a)(4). Appellant’s Brief at 20-23. We are constrained to

agree.

      “The law is clear . . . that a court is without jurisdiction to convict a

defendant of a crime for which he was not charged.”       Commonwealth v.

Serrano, 61 A.3d 279, 287 (Pa. Super. 2013).        Indeed, “[t]here are two

requirements for subject matter jurisdiction as it relates to criminal

defendants: competency of the court to hear the case, and formal and specific

notice to the defendant.” Commonwealth v. McGarry, 2017 WL 4562726,

at *3 (Pa. Super. 2017) (citation omitted). Thus, “[t]o invoke the jurisdiction

                                     -6-
J-S39019-20



of the court to try an accused for a criminal offense, ‘it is necessary that the

Commonwealth confront the defendant with a formal and specific accusation

of the crimes charged.’” Commonwealth v. Speller, 458 A.2d 198, 203 (Pa.

Super. 1983) (citation omitted). This is true unless the offense for which the

defendant is convicted is considered a lesser-included-offense of the crime

originally charged. See Commonwealth v. Sims, 919 A.2d 931 (Pa. 2007)

(holding that an attempt crime is a lesser-included offense of the substantive

crime, and thus a defendant may be convicted of an attempted crime even if

the Commonwealth charged him with the substantive offense but not

attempt); compare Commonwealth v. Carter, 393 A.2d 660 (Pa. 1978)

(finding that because criminal trespass is not a lesser-included offense of

burglary for notice purposes, a defendant charged with burglary, but not

criminal trespass, cannot be convicted of criminal trespass).

      In this case, it is undisputed that the Commonwealth charged Appellant

with a violation of 18 Pa.C.S.A. § 2702(a)(1), not 18 Pa.C.S.A. § 2702(a)(4).

At trial, however, the court adjudicated Appellant not guilty of violating

Section 2702(a)(1) and subsequently convicted Appellant under Section

2702(a)(4). Specifically, the trial court stated:

      So, yeah, but it is not a[ felony one] aggravated assault because
      it doesn't quite make it, but [the] box cutter by itself makes it a[
      felony two]. So I'm finding you guilty as a [felony two.]

                                      ***

      As I said, the aggravated assault is a[ felony two] because a box
      cutter is a deadly weapon.



                                     -7-
J-S39019-20



N.T. Trial, 10/14/18, at 195-196.              Section 2702(a)(4), however, is not a

lesser-included-offense of Section 2702(a)(1).             See Commonwealth v.

Ritchey, 459 A.2d 828, 830 (Pa. Super. 1983) (holding that “subsection

2702(a)(4)     assault    is   not   a   lesser[-]included[-]offense   of   subsection

2702(a)(1)”).      Accordingly, because the Commonwealth did not charge

Appellant with violating Section 2702(a)(4), and because it is not a

lesser-included-offense of Section 2702(a)(1), we are constrained to vacate

Appellant's conviction and sentence under Section 2702(a)(4) because the

trial court lacked subject matter jurisdiction to adjudicate Appellant’s guilt

under that provision.7

       In his second and third issues, Appellant claims that the guilty verdicts

for the offenses stemming from the incidents which occurred on December 7,

____________________________________________


7 We recognize that Appellant’s conviction under Section 2702(a)(4) could be
sustained under certain circumstances. Indeed, this Court has previously held
that criminal informations must be read in a common sense manner and their
purpose is to provide the accused with sufficient notice to prepare a defense.
Commonwealth v. Einhorn, 911 A.2d 960, 978 (Pa. Super. 2006). Thus, in
general, a variance between the charges set forth in an information and the
proof at trial is not fatal unless it misleads the defendant, involves an element
of surprise that hinders the preparation of a defense, precludes anticipation of
the prosecution's proof, or impairs a substantial right. Commonwealth v.
Jones, 912 A.2d 268, 289 (Pa. 2006). Here, however, the record does not
contain (1) the bill of information; (2) an affidavit of probable cause; or (3)
transcripts of the preliminary hearing. Thus, we cannot determine whether
Appellant did, in fact, have adequate notice of the precise nature of the
charges against him. Nonetheless, the Commonwealth and the trial court both
agree that Appellant’s conviction under Section 2702(a)(4) was improper and
should be vacated. See Commonwealth’s Brief at 9-10; Trial Court Opinion,
6/3/19, at 6-7. As such, we need not determine whether Appellant’s
conviction is sustainable under the doctrine of a permissible variance between
the charge in the information and the proof at trial.

                                           -8-
J-S39019-20



2014 and September 16, 2015 were against the weight of the evidence.

Specifically, Appellant challenges the trial court’s credibility determinations

and argues that Victim “was not believable” and “had a motive to lie.”

Appellant’s Brief at 23-24.   As such, Appellant argues that the trial court

should have granted him a new trial. We disagree.

      When considering a challenge to the weight of the evidence offered in

support of a criminal conviction, our standard of review is well settled.

      The essence of appellate review for a weight claim appears to lie
      in ensuring that the trial court's decision has record support.
      Where the record adequately supports the trial court, the trial
      court has acted within the limits of its discretion.

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because [another] judge on the same
      facts would have arrived at a different conclusion. Rather, the
      role of the trial judge [confronted with a weight claim] is to
      determine [whether,] notwithstanding all the facts, certain facts
      are so clearly of greater weight that to ignore them or to give
      them equal weight with all the facts is to deny justice.

      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court. Appellate review of a weight claim is a
      review of the exercise of discretion, not of the underlying question
      of whether the verdict is against the weight of the evidence.

Commonwealth v. Windslowe, 158 A.3d 698, 712 (Pa. Super. 2017)

(quotations omitted), appeal denied, 171 A.3d 1286 (Pa. 2017). “To

successfully challenge the weight of the evidence, a defendant must prove the

evidence is so tenuous, vague and uncertain that the verdict shocks the

conscience of the court.” Id. (citations and internal quotations omitted).


                                      -9-
J-S39019-20


      Further,

      The finder of fact is the exclusive judge of the weight of the
      evidence as the fact finder is free to believe all, part, or none of
      the evidence presented and determines the credibility of the
      witnesses. See Commonwealth v. Champney, 832 A.2d 403,
      408 (Pa. 2003), cert. denied, 542 U.S. 939[.] As an appellate
      court, we cannot substitute our judgment for that of the finder of
      fact. See id. Therefore, we will reverse a [] verdict and grant a
      new trial only where the verdict is so contrary to the evidence as
      to shock one's sense of justice.        See Commonwealth v.
      Passmore, 857 A.2d 697, 708 (Pa. Super. 2004), appeal denied,
      868 A.2d 1199 (Pa. 2005). Our appellate courts have repeatedly
      emphasized that “[o]ne of the least assailable reasons for granting
      or denying a new trial is the [trial] court's conviction that the
      verdict was or was not against the weight of the evidence.”

Commonwealth v. Rabold, 920 A.2d 857, 860–861 (Pa. Super. 2007),

affirmed, 951 A.2d 329 (2008) (parallel citations omitted).

      In this case, the trial court did, in fact, “concede[] that [Victim] was not

the best witness.” Trial Court Opinion, 6/3/19, at 8. The trial court, however,

explained that it “did believe [her].” Id.   In making its credibility

determination, the trial court relied on Victim’s ability to “consistently explain

the incident[s] in a detailed manner during her testimony” and the fact that

she “called the police immediately after each attack and fully disclosed the

abuse she suffered.” Id.; see also N.T. Trial, 10/14/18, at 13-77. Moreover,

the trial court noted that Victim’s claims were substantiated by Officer Justin

Kensey, the individual who responded to Victim’s residence after the

December 7, 2014 incident.      See N.T. Trial, 10/14/18, at 78-84. Indeed,

Officer Kensey testified that he “did not doubt” that a domestic dispute

occurred and that he saw “fresh wounds on [Victim’s] body.”           Trial Court


                                     - 10 -
J-S39019-20



Opinion, 6/3/19, at 8. Our review of the certified record reveals that the trial

court's assessment enjoys record support. For this reason, we conclude that

the trial court properly exercised its discretion in denying Appellant's motion

for a new trial based on the weight of the evidence.

      In his final appellate issue, Appellant argues that the trial court abused

its discretion in imposing its sentence for his burglary convictions.        In

particular, Appellant claims that his sentence is “manifestly excessive and

unreasonable” because the trial court “only considered the seriousness of the

crime” and failed to consider other mitigating factors such as his age, lack of

criminal record, and his “sincere expression of remorse.” Appellant’s Brief at

31-32.   Appellant’s issue therefore implicates the discretionary aspects of

sentencing. As this Court previously explained:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

case citations omitted).




                                     - 11 -
J-S39019-20



       Appellant has fulfilled the first, second, and third requirements of the

above-mentioned four-part test.                Appellant, however, failed to raise a

substantial question.       As this Court previously explained, to establish a

substantial question, an “appellant must show actions by the sentencing court

inconsistent with the Sentencing Code or contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Cannon, 954 A.2d
1222, 1229 (Pa. Super. 2008).           Appellant failed to make such a showing.

“[T]his Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for

our review.”8 Id. (citation omitted).         Because Appellant failed to raise a

substantial question, “a review of the merits of the discretionary aspects of

his sentence is not warranted.” Id.

       Even if a substantial question were raised, however, we would conclude

that Appellant is not entitled to relief. Our standard of review of a challenge

to the discretionary aspects of sentence is well-settled:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
____________________________________________


8 “This Court has held that a substantial question exists when a sentencing
court imposed a sentence in the aggravated range without considering
mitigating factors.” Commonwealth v. Rhoades, 8 A.3d 912, 919 n.12 (Pa.
Super. 2010) (emphasis in original), citing Commonwealth v. Felmlee, 828
A.2d 1105, 1107 (Pa. Super. 2003). Because Appellant’s sentence is within
the standard range, we conclude that no substantial question is raised. See
Rhoades, 8 A.3d at 919, n.12.

                                          - 12 -
J-S39019-20


      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      In every case in which the court imposes a sentence for a felony
      or a misdemeanor, the court shall make as a part of the record,
      and disclose in open court at the time of sentencing, a statement
      of the reason or reasons for the sentence imposed.

                                      ***

      When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant's prior criminal record, age, personal characteristics
      and potential for rehabilitation. Where pre-sentence reports
      [(“PSI report”)] exist, we shall presume that the sentencing judge
      was aware of relevant information regarding the defendant's
      character and weighed those considerations along with mitigating
      statutory factors. A pre-sentence report constitutes the record
      and speaks for itself.

Commonwealth v. Antidormi, 84 A.3d 736, 760-761 (Pa. Super. 2014)

(internal citations, quotations, original brackets and ellipsis omitted).

Moreover, when sentencing a defendant to total confinement, a trial could

must impose a punishment consistent with 42 Pa.C.S.A. § 9721(b). Thus, the

trial court “shall follow the general principle that the sentence imposed should

call for confinement that is consistent with the protection of the public, the

gravity of the offense as it relates to the impact on the life of the victim and

on the community, and the rehabilitative needs of the defendant.”            42

Pa.C.S.A. § 9721(b).      “The court shall also consider any guidelines for

sentencing and resentencing adopted by the Pennsylvania Commission on

Sentencing and taking effect under [S]ection 2155 (relating to publication of




                                     - 13 -
J-S39019-20



guidelines    for    sentencing,   resentencing   and   parole,   risk   assessment

instrument and recommitment ranges following revocation).” Id.

      Upon review of the sentencing hearing transcripts, we conclude that the

trial court considered the relevant factors and did not abuse its discretion in

imposing Appellant’s sentence. The sentencing guidelines provide that the

offense gravity score for burglary is nine. At the outset of the hearing, the

court indicated that Appellant’s prior record score was a four. N.T. Sentencing

Hearing, 4/21/17, at 5. As such, for each of his burglary convictions, the

guidelines range was 36 to 48 months, plus or minus 12 months. Id.

Subsequently, the trial court received letters from Appellant’s friends and

family, and Appellant’s mother spoke on his behalf and requested the court’s

leniency. Id. at 6-10. Appellant’s counsel then spoke at length regarding

Appellant’s rehabilitative efforts while incarcerated. Id. at 10-14. Finally,

Appellant testified. He apologized to the court for his behavior during trial and

then detailed his progress while in custody and attempts at rehabilitation. Id.

at 18-24.

      Thereafter, the trial court stated that it “heard everything” presented.
Id. at 25. Prior to issuing Appellant’s sentence, the trial court also stated that

it “reviewed the PSI [report], [Appellant’s] [m]ental [h]ealth report, and [his]

[p]rior [r]ecord score” and had “taken all that into consideration, including

[Appellant’s] rehabilitative needs.” Id. Thus, it is clear that the trial court,

through     the     benefit   of the   PSI report, “consider[ed]    the   particular

circumstances of the offense[,] the character of the defendant,” and other,

                                         - 14 -
J-S39019-20



relevant factors, when issuing Appellant’s sentence. Antidormi, 84 A.3d at

760-761. We therefore discern no abuse of discretion.

       Accordingly, in the case sub judice, because the trial court improperly

convicted Appellant of aggravated assault with a deadly weapon, a crime for

which he was never formally charged, we are constrained to vacate Appellant's

conviction and sentence for that offense.          Because we have vacated a

conviction and sentence in a multiple count matter, and the trial court ran

Appellant’s probation periods concurrent with each other, but consecutive to

incarceration, we have upset the trial court's overall sentencing scheme and,

accordingly, we must remand for resentencing.             We otherwise affirm

Appellant's convictions and sentences for burglary, simple assault, REAP, and

PIC.

       Conviction and judgment of sentence vacated for aggravated assault

with a deadly weapon.         All remaining convictions and sentences affirmed.

Case remanded for resentencing. Jurisdiction relinquished.9

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/20
____________________________________________


9 The Prothonotary of this Court is directed to return the entire certified record
to the trial court on remand.

                                          - 15 -
J-S39019-20




              - 16 -